Heffeman, Santry and Bergan, JJ., concur; Deyo, J., dissents, in the following statement, in which Brewster, J., concurs: I dissent. The record fails to disclose that there was any unusual accumulation or in fact any accumulation of oil whatsoever at the spot where the plaintiff fell. There is also a total lack of evidence that the plaintiff slipped on any oil or that oil was the proximate cause of the accident. On such a record the trial court had no alternative but to grant the motion to dismiss. Since we may assume that the plaintiff adduced all of the evidence available to her, a new trial would serve no useful purpose.